Title: To George Washington from William Pierce, 1 November 1788
From: Pierce, William
To: Washington, George

 

Sir
Savannah Novr 1st 1788.

As the time is appointed for the operation of our new Government, and as the attention of every one is turned towards you as President, I hope it will not be considered as premature and improper to solicit your notice in the appointment of a Collector for the Port of Savannah. I feel myself adequate to the faithful discharge of that Office, and having established my principal interest here, I trust I may be thought worthy of it.
My sincere, and respectful good wishes attend you through life. I have the honor to be sir Your most obedient and most humble servt

Wm Pierce

